DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on January 26, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 2-3, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al (US 2011/0070448).
With regards to claims 10, 3, and 11, Matsumura teaches a composition having a (meth)acrylate monomer (reading on a polymerizable compound) (abstract) as well as a photostabilizer and an antioxidant (0114) wherein the photostabilizer is a hindered amine (0115) and the antioxidant is a phenol based antioxidant having a molecular weight of greater than 550 (0117).  Matsumura teaches the amount of photostabilizer and antioxidant to independently be 0.1 to 10% and preferably between 0.5 to 3% (0119).
With regards to claims 2 and 8, Matsumura teaches the composition to include 0.1 to 10% of the hindered amine and hindered phenol based compounds together (0119).


Claims 10, 2-4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al (WO 2013/132714).
With regards to claims 10 and 11, Matsumoto teaches a composition containing a polymerizable monomer (0009), a hindered phenol compound and a hindered amine compound (0009).  Matsumoto further teaches the composition to include irganox 1010 (0029) having a molecular weight of 1178.  Matsumoto teachesthe amount of the amount of the inhibitor to be from 0.005 to 3 parts by mass per 100 parts of monomer (0031) and further teaches the amount of hinderd phenol to be 0.06 parts (0049) which reads on approximately 0.1%.
With regards to claims 2 and 8, Matsumoto teaches the composition to contain 0.005 to 3 parts by mass of the hindered phenol and hindered amine compounds in total (0031).
With regards to claim 3, Matsumoto teaches the composition to contain both the hindered amine and hindered phenol (0028).
With regards to claim 4, Matsumoto teaches the amount the hindered amine compound to the hindered amine compound to be 90/10 to 60/40 (0032).


Claims 10, 2-4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yurugi et al (JP 2013-023630).
With regards to claim 10, Yurugi teaches an active energy ray curable composition (title) that contains a (meth)acrylate ester, a phenol based antioxidant (0001), and an piperidine (0030) wherein the piperdine is preferably 1,2,2,6,6-pentamethyl-4-piperidyl methacrylate (0031) which is a compound having a polymerizable group.  Yurugi teaches the total antioxidant to be 0.2 parts (table 5).
With regards to claim 2, Yurugi teaches the composition to contain 0.0001 to 5% based on 100% of the monomer (0032).
With regards to claims 3 and 4, Yurugi teaches the composition to contain a phenol based antioxidant (0023) in an amount of 0.001 to 1% by mass based on 100% of the monomer (0025) and to specifically be 0.05 parts (table 5).
With regards to claim 8, Yurugi teaches the total antioxidant to be 0.2 parts (table 5).


Claims 10 and 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (JP 2011-162716).
With regards to claim 10, Matsuda teaches a curable resin composition (0001) containing a (meth)acrylate (reading on a monomer) (0001), a hindered amine compound having the following structure:

    PNG
    media_image1.png
    411
    848
    media_image1.png
    Greyscale

(0009).
With regards to claim 2, Matsuda teaches the composition to contain 0.4% (table 1).
With regards to claim 3, Matsuda teaches the composition to contain a hindered phenol as well (0014).
With regards to claim 4, Matsuda teaches the composition to contain a hindered phenol compound at a concentration of 0.4% (0014). 


Response to Arguments
Applicant’s arguments, see pages 5-8, filed January 26, 2021, with respect to claims 2 and 8 with respect to 35 USC 112b and 112d have been fully considered and are persuasive.  The rejection of claims 2 and 8 under the 112 rejection has been withdrawn. 
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive.
Argument - Applicants argue that neither Matsumura nor Matsumoto teach the hindered amine compound to have a polymerizable group.
Response - The compounds in the mentioned art both contain a hindered phenol compound with a C=O polymerizable group.  Therefore, this argument is not persuasive.
	There is also new art included that contains hindered phenols with (meth)acrylate groups.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763